department of the treasury internal_revenue_service washington d c number release date cc intl br tl-n-796-00 date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel northern california district san francisco attn thomas g schleier assistant district_counsel from barbara a felker chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a tax_year m tax_year n form x issue whether for purposes of apportioning interest_expense corp a may use restated financial earnings for pre-1987 tax years in computing the adjusted_basis in stock of its controlled_foreign_corporations under sec_1_861-12t of the temporary income_tax regulations where the restatement of prior year earnings was permitted but not mandated under revised guidelines issued by the financial_accounting standards board in conclusion solely for purposes of allocating and apportioning interest_expense corp a may use restated pre-1987 financial earnings to compute its adjusted_basis in stock of its controlled_foreign_corporations pursuant to sec_1_861-12t provided that tl-n-796-00 restated financial earnings are used for all foreign_corporations as required by sec_1_861-12t facts corp a is a united_states_corporation that files its federal_income_tax returns on a calendar_year basis corp a has a substantial number of controlled_foreign_corporations cfcs for financial_accounting purposes corp a computes the earnings_of such cfcs using united_states generally_accepted_accounting_principles gaap in corp a computed the financial earnings_of its cfcs using then-current gaap accounting principles in december of the financial_accounting standards board issued statement no fasb which provided new guidelines for accounting for income taxes as a result of the new guidelines a company must annually adjust its deferred_tax_account by an amount equal to the difference between the book basis and the tax basis of its assets multiplied by the tax_rate in the taxing jurisdiction fasb was made effective for fiscal years beginning after date although earlier application was encouraged effective date corp a adopted the new guidelines under fasb retroactively to date under fasb the pre-1987 financial earnings_of certain of corp a’s cfcs were less than earnings computed under the previously-applicable gaap rules corp a restated its and consolidated financial statements to reflect these changes and noted such changes in financial earnings on its form x prior to tax_year m corp a used the pre-1987 financial earnings for its cfcs from the original financial statement in calculating adjustments to its basis in the stock of its cfcs pursuant to the method set forth in sec_1_861-12t however for tax_year m through tax_year n corp a used the financial earnings as restated under the fasb guidelines resulting in a smaller adjustment to its basis in the cfcs’ stock and a corresponding decrease in the amount of interest_expense apportioned to foreign_source_income under sec_864 of the internal_revenue_code law and analysis tl-n-796-00 pursuant to sec_864 of the code1 the taxable_income of each member_of_an_affiliated_group is determined by allocating and apportioning interest_expense of each member as if all members of such group were a single corporation and all allocations and apportionments of interest_expense are made on the basis of assets rather than gross_income sec_864 and sec_864 requires that for purposes of allocating and apportioning expenses on the basis of assets the adjusted_basis of any stock in a nonaffiliated_10-percent_owned_corporation shall be i increased by the amount of the earnings_and_profits of such corporation attributable to such stock and accumulated during the period the taxpayer held such stock or ii reduced but not below zero by any deficit in earnings_and_profits of such corporation attributable to such stock for such period sec_1_861-8t through -14t of the temporary income_tax regulations relating to the allocation and apportionment of interest and other expenses were issued in september of effective for taxable years beginning after date sec_1_861-12t provides further guidance on how to make the required basis_adjustment for stock of a nonaffiliated_10-percent_owned_corporation sec_1_861-12t restates the adjustment to basis requirement of sec_864 sec_1_861-12t provides in part that solely for purposes of determining the adjustment required under sec_1_861-12t for tax years beginning after and before financial earnings or losses of a foreign_corporation computed using gaap may be substituted for earnings_and_profits in making the required adjustment sec_1_861-12t further provides that a taxpayer is not required to isolate the financial earnings_of a foreign_corporation derived or incurred during its period of 10-percent ownership or during the post-1912 taxable years and determine earnings_and_profits or deficits attributable under sec_1248 principles to the taxpayer’s stock in a 10-percent owned corporation instead the taxpayer may include all historic financial earnings for purposes of this adjustment if the affiliated_group elects to use financial earnings with respect to any foreign_corporation financial earnings must be used by that group with respect to all foreign_corporations except that earnings_and_profits may in any event be used for controlled_foreign_corporations for taxable years beginning after and before however if the affiliated_group elects to use earnings_and_profits with respect to any single controlled_foreign_corporation for the through period such election shall apply with respect to all its controlled_foreign_corporations sec_1_861-12t also provides that the basis_adjustment for stock in a nonaffiliated_10-percent_owned_corporation is to be made annually and is noncumulative sec_864 was added to the internal_revenue_code by section of the tax_reform_act_of_1986 p l 1986_3_cb_1 pincite its provisions are generally effective for taxable years beginning after date tl-n-796-00 the only issue presented is whether corp a can properly use restated pre-1987 financial earnings as determined under fasb to compute the basis_adjustment required by sec_1_861-12t for stock in nonaffiliated 10-percent corporations for purposes of allocating and apportioning its interest_expense for tax_year m through tax_year n stock in nonaffiliated 10-percent owned corporations would include the stock of corp a’s cfcs the code and the legislative_history of sec_864 provide no guidance on how to determine the financial earnings_of such corporations prior to for purposes of adjusting the basis of such stock in the hands of corp a the temporary regulations under sec_1_861-12t refer only to u s gaap without elaboration the temporary regulations were proposed in september of prior to the issuance of fasb and were issued in september of subsequent to the fasb rule change corp a adopted the guidelines of fasb on date effective retroactively to therefore corp a arguably should have used fasb to compute pre-1987 financial earnings for purposes of interest_expense apportionment beginning with the tax_year the first year for which the temporary income_tax regulations implementing sec_864 were effective corp a’s use of restated cfc financial earnings in computing adjustments to asset basis for purposes of interest_expense apportionment for tax_year m through tax_year n while different from the method used to compute financial earnings for prior years does not constitute a change in a method_of_accounting since it does not affect the timing of a deduction the change affects the apportionment of interest_expense between u s and foreign_source_income but does not affect the amount of interest_expense that is deductible in any given year solely for the purpose of determining the basis_adjustment for stock in a 10-percent owned nonaffiliated corporation sec_1_861-12t permits a taxpayer to use gaap to establish the financial earnings_of a foreign_corporation for tax years beginning after and before this basis_adjustment calculation is an annual computation that is not cumulative corp a’s use of restated financial earnings under fasb is a permitted method under the regulations that is consistent with corp a’s adoption of the guideline effective as of date if you have any further questions please call barbara a felker chief branch associate chief_counsel international
